983 So. 2d 908 (2008)
Donna J. GRIFFIN and Rosa Griffin
v.
Johnny TURNER, et al.
No. 2008-CC-0825.
Supreme Court of Louisiana.
June 6, 2008.
In re Financial Indemnity Company;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Avoyelles, 12th Judicial District Court Div. A, No. 2007-1005; to the Court of Appeal, Third Circuit, No. CW 08-00186.
Granted. The case is remanded to the trial court for reconsideration of relator's motion for summary judgment in light of Gray v. American National Property & Casualty Co., 07-1670 (La.2/26/08), 977 So. 2d 839.